Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  The communication is the 
           first action on the merits.
Specification
The disclosure is objected to because of the following informalities:
●	In paragraph [0039] line 4, “drives” should read “drivers”. 
●	In paragraph [0040] line 2, “drives” should read “drivers”.
 
Appropriate correction is required.

Claim Objections
Claims 4, 5, 10, 13, 15, 18, and 20 are objected to because of the following informalities:  
●	In claim 4, line 4, “drives” should read “drivers”.
●	In claim 5, line 7, “drives” should read “drivers”.
●	In claim 5, line 9, “drives” should read “drivers”.
●	In claim 10, line 6, “drives” should read “drivers”.
●	In claim 10, line 10, “drives” should read “drivers”.
●	In claim 13, line 4, “drives” should read “drivers”.
●	In claim 13, line 9, “drives” should read “drivers”.
●	In claim 13, line 11, “drives” should read “drivers”.

●	In claim 15, line 10, “drives” should read “drivers”.
●	In claim 18, line 4, “drives” should read “drivers”.
●	In claim 18, line 9, “drives” should read “drivers”.
●	In claim 18, line 11, “drives” should read “drivers”.
●	In claim 20, line 6, “drives” should read “drivers”.
●	In claim 20, line 10, “drives” should read “drivers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1 of Subject Matter Eligibility under 35 U.S.C 101 is determining whether the claims fall within the four statutory categories of invention.  Claims 1-10 recite a method and therefore are directed to the statutory category of a Process. Claims 11-15 recite a system and are directed to the statutory category of an Apparatus.  Claims 16-20 recite a computer readable storage device and are directed to the statutory category of a Machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying, by one or more processor, a pool of candidate delivery drivers , and  analyzing, by the one or more processors, driving patterns, and analyzing, by the one or more processors, activities of specified online shoppers, and sending, by the one or more processors, a message to contact one or more of the pool of candidate drivers.
The limitations of identifying, by one or more processor, a pool of candidate delivery drivers , and  analyzing, by the one or more processors, driving patterns, and analyzing, by the one or more processors, activities of specified online shoppers, and sending, by the one or more processors, a message to contact one or more of the pool of candidate drivers, as drafted, are processes that, under their broadest reasonable interpretation, cover certain methods of organizing human activity, but for the recitation of generic computer components.  Accordingly, the mere nominal recitation of one or more processors does not take the claim out of the methods of organizing human interactions grouping.  Thus, the claim is directed to abstract idea. 
This judicial exception is not integrated into a practical application.  The claim as whole only recites one additional element – using processors to perform the steps of identifying, analyzing, and sending. The processors, in all steps, are recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of identifying, analyzing, and sending) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Claim 2 is rejected under 35 U.S.C. 101 because, the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein: each of the candidate delivery drivers of the pool of candidate delivery drivers has an associated mobile communications device; and the analyzing driving patterns of the pool of candidate delivery drivers includes using specified changes in locations of the mobile communication devices associated with the pool of candidate delivery drivers to identify the driving patterns of the pool of candidate delivery drivers.  
The limitations of wherein: each of the candidate delivery drivers of the pool of candidate delivery drivers has an associated mobile communications device; and the analyzing driving patterns of the pool of candidate delivery drivers includes using specified changes in locations of the mobile communication devices associated with the pool of candidate delivery drivers to identify the driving patterns of the pool of candidate delivery drivers., 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites on additional element – using specified changes in locations of mobile communication devices to identify the driving patterns of the pool of candidate delivery drivers.    The mobile communication device, in all steps, are recited at a high-level of generality (i.e., as a generic mobile communication device performing the generic function of specifying changes in locations) such that it amounts to no more than mere instructions to apply the exception using a generic mobile communication device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea in a practical application, the additional element of using a mobile communication device in order to use specified changes in locations to analyze the driving patterns of a pool of delivery drivers, amounts to no more than mere instructions to apply the exception using a generic mobile communication device.   Mere instructions to apply an exception using a generic mobile communication device cannot provide an inventive concept.  The claim is not patent eligible. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the analyzing driving patterns of the pool of candidate delivery drivers includes identifying routes, and times of the routes, of the pool of candidate delivery drivers.
analyzing driving patterns of the pool of candidate delivery drivers includes identifying routes, and times of the routes, of the pool of candidate delivery drivers, as drafted, is a process that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites sending a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers includes: selecting a first driver of the pool of candidate delivery drives to deliver a first package to one of the online shoppers; the first driver receiving the first package; the first driver transferring the first package to another driver of the pool of candidate delivery drivers; and said another driver delivering the first package to the one of the online shoppers.  
This limitations of sending a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers includes: selecting a first driver of the pool of candidate delivery drives to deliver a first package to one of the online shoppers; 
The judicial exception is not integrated into a practical application. In particular, the additional elements of receiving, transferring, and delivering amounts to mere instructions to apply an exception, or alternatively only adding insignificant extra solution activity to the judicial exception.  Alternatively, Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As above, receiving, transferring, and delivering packages amounts to mere instructions to apply an exception, or, alternatively, Examiner hereby takes Official Notice that receiving, transferring, and delivering packages are well-understood, routine, and conventional activities in the delivery industry.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites following a specified route to deliver the first package to the one of the online shoppers; receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; and  END920160636US121selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver.  
The limitation of following a specified route to deliver the first package to the one of the online shoppers; receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; and  END920160636US121selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver, as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of following a route and driving which are mere instructions to apply an exception or alternatively only adding insignificant extra solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Simply appending well understood, routine, and conventional activities such as following a specified route and driving [which Examiner hereby takes Official Notice are well-understood, routine, and conventional to the industry] that are 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the first driver transferring the first package to the another driver further includes: the another driver notifying the first driver of a location at which to transfer the first package; and the first driver driving to said location to transfer the first package .
The limitation of wherein the first driver transferring the first package to the another driver further includes: the another driver notifying the first driver of a location at which to transfer the first package; as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of transferring, and driving are mere instructions to apply an exception or alternatively only adding insignificant extra solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Simply appending well understood, routine, and conventional activities such as transferring, and driving, [which Examiner hereby takes Official Notice are well-understood, routine, and conventional to the industry] that are previously 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the sending a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers includes: selecting a first driver of the pool of candidate delivery drivers to deliver a first package to one of the online shoppers; and delivering the first package to the first driver, including identifying a location of a vehicle of the first driver, delivering the first package to said location, from a location remote from the vehicle, the first driver providing access to a limited area of the vehicle, and  END920160636US 122placing the package in the limited area of the vehicle.
The limitation of wherein the sending a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers includes: selecting a first driver of the pool of candidate delivery drivers to deliver a first package to one of the online shoppers; and delivering the first package to the first driver, including identifying a location of a vehicle of the first driver, from a location remote from the vehicle, the first driver providing access to a limited area of the vehicle, and  END920160636US 122as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Simply appending well understood, routine, and conventional activities such as delivering and placing [which Examiner hereby takes Official Notice are well-understood, routine, and conventional to the industry] that are previously known to the industry, specified at a high level of generality, to the judicial exception cannot provide an inventive concept.  Alternatively, as above, these actions amount to “apply it.” The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite wherein: the delivering the first package to said location includes, and sending a picture of the first driver to confirm that the delivery company has arrived at the location of the vehicle; and the first driver providing access to a limited area of the vehicle includes the first driver providing said access in response to receiving said picture.
The limitation of wherein: the delivering the first package to said location includes a specified delivery company delivering the first package to said location, , as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim is directed to an abstract idea.  Examiner notes “providing access” is broad enough to require no particular physical action.
This judicial exception is not integrated into a practical application. The additional elements of delivering, is mere instructions to apply an exception or alternatively only adding insignificant extra solution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Simply appending well understood, routine, and conventional activities such as delivering [which Examiner hereby takes Official Notice are well-understood, routine, and conventional to the industry] that are previously known to the industry, specified at a high level of generality, to the judicial exception cannot provide an inventive concept.  Alternatively, as above, these actions amount to “apply it.”  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the delivering the first package to the first driver further includes the first driver, from a location remote from the vehicle, terminating the access to said limited area of the vehicle after the package has been placed in said limited area. 
The limitations wherein the delivering the first package to the first driver further includes the first driver, from a location remote from the vehicle, terminating the access to said limited area of the vehicle after the package has been placed in said limited area, as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim is directed to an abstract idea.  There are no additional elements, as Examiner notes “terminating access” is broad enough to require no particular physical action.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person;  END920160636US 123the analyzing driving patterns of the pool of candidate delivery drives includes monitoring specified driving practices of the candidate delivery drivers; and the sending a message to contact one or more of the pool of candidate delivery drivers to deliver one or more packages includes contacting only one or more of the pool of candidate delivery drives whose monitored driving practices meet set standards.  There are no additional elements in the claim.
The limitation identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person;  END920160636US 123the analyzing driving patterns of the pool of candidate delivery drives includes monitoring specified driving practices of the candidate delivery drivers; and the sending a message to contact one or more of the pool of candidate delivery drivers to deliver one or more packages includes contacting only one or more of the pool of candidate delivery drives whose monitored driving practices meet set standards,  as drafted, are processes that, under the broadest reasonable interpretation, cover certain methods of organizing human activity.  Thus, the claim is directed to an abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 has all of the embodiments of Claim 1 (see Claim 1 rejection) as well as the additional element of a memory for storing data.  This judicial exception is not integrated into a practical application because the additional element of a memory for storing data is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a memory for storing data only amounts to adding the words “apply it” with the judicial exception, or the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejection of claim 2.  The claim recites the same elements as claim 2 with the addition of a memory for storing data. This judicial exception is not integrated into a practical application because the additional element of a memory for storing data is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a memory for storing data only amounts to adding the words “apply it” with the judicial exception.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejections of claims 4 and 5.  The claim recites elements that were included in claims 4 and 5 with the addition of a memory for storing data. This judicial exception is not integrated into a practical application because the additional element of a memory for storing data is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a memory for storing data only amounts to adding the words “apply it” with the judicial exception.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejection of claim 7.  The claim recites the same elements as claim 7 with the addition of a memory for storing data. This judicial exception is not integrated into a practical application because the additional element of a memory for storing data is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a memory for storing data only amounts to adding the words “apply it” with the judicial exception.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejection of claim 10.  The claim recites the same elements as claim 10 with the addition of a memory for storing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a memory for storing data only amounts to adding the words “apply it” with the judicial exception.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 has all of the elements of Claim 1 (see Claim 1 rejection) as well as the additional element of a computer readable storage device.  This judicial exception is not integrated into a practical application because the additional element of a computer readable storage device is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a computer readable storage device only amounts to adding the words “apply it” with the judicial exception, or the mere instructions to implement an 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejection of claim 2.  The claim recites elements that were included in claim 2 with the addition of a computer readable program storage device. This judicial exception is not integrated into a practical application because the additional element of a computer readable program storage device is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a computer readable program storage device only amounts to adding the words “apply it” with the judicial exception, or the mere instructions to implement an abstract idea on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejections of claims 4 and 5.  The claim recites elements that were included in claim 4 and 5 with the addition of a computer readable program storage device. This judicial exception is not integrated into a practical application because the additional element of a computer readable program 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a computer readable program storage device only amounts to adding the words “apply it” with the judicial exception, or the mere instructions to implement an abstract idea on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejection of claim 7.  The claim recites elements that were included in claim 7 with the addition of a computer readable program storage device. This judicial exception is not integrated into a practical application because the additional element of a computer readable program storage device is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a computer readable program storage device only amounts to 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See rejections of claim 10.  The claim recites elements that were included in claim 10 with the addition of a computer readable program storage device. This judicial exception is not integrated into a practical application because the additional element of a computer readable program storage device is indicative of adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As mentioned above, simply adding the additional element of a computer readable program storage device only amounts to adding the words “apply it” with the judicial exception, or the mere instructions to implement an abstract idea on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 11, 12, 16, and 17 are being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US2018/0012151 A1).
As per claim 1, Wang teaches identifying, by one or more processor, a pool of candidate delivery drivers; Wang, [0057] Computing system 100 may have more than one server ……   computing devices that allow for method steps to be processed and output by a processor. [0213] Any service provider who provides the same type of service as the type of service in the customer's service request can be included in a pool of potential available service providers as long as the service provider is within the geographic zone and available. [0165] Computing system 100 may identify the availability and compatibility of the potential set of drivers for the unassigned service requests of the batch (Step 640). Wang teaches analyzing, by the one or more processors, driving patterns of the pool of candidate delivery drivers in a given geographic area Wang, [0057] Features of the systems described herein can be implemented through computing devices that allow for method steps to be processed and output by a processor.  [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.   Wang teaches analyzing, by the one or more processors, activities of specified online shoppers in said given geographic area;  [0131] A twelfth set may convey…. wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database. [0073]  By way of example, the data may include the service requests that all customers or drivers have completed in a certain area, [0100] Customer information 302 can also include the customer's home address, the customer's place of business, the customer's preferences, historical information such as information about previous locations for which a customer requested service, [0210] All data can be retrieved and analyzed from the database 108, and dynamically updated through the system as customers and drivers change their presettings, as well as during and following completion of service requests.  Wang teaches sending, by the one or more processors, a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers based on a defined matching of said analyzed driving patterns of the pool of candidate delivery drivers with the analyzed activities of the online shoppers.  [0057] Features of the systems described herein can be implemented through computing devices ……..by a processor. Claim 29, storing information relating to said service request in one or more databases; selecting a driver from a subset of drivers to receive said service request based at least in part on information displayed through one or more indicators, and dispatch said service request to said selected driver; receiving acceptance of said service request from said selected driver;  [0042] “Services” herein can refer to three types of services: transport service for riders, delivery service of goods, and both transport and delivery service [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.
As per claim 2, Wang teaches all of the elements of Independent claim 1 and each of the candidate delivery drivers of the pool of candidate delivery drivers has an associated mobile communications device; Wang [0041], It will also be appreciated that various modules of the systems and methods described herein may be implemented in part by using an interfacing mobile application (app) on an internet-enabled mobile device's operating system.  Wang teaches the analyzing driving patterns of the pool of candidate delivery drivers includes using specified changes in locations of the mobile communication devices associated with the pool of candidate delivery drivers to identify the driving patterns of the pool of candidate delivery drivers. Wang [0041], It will also be appreciated that various modules of the systems and methods described herein may be implemented in part by using an interfacing mobile application (app) on an internet-enabled mobile device's operating system.  [0130] A tenth set may connect historical data and geolocation data to reflect information regarding zone information based on the total number of service requests completed by a service provider within the geographic zone in which a customer indicates the pick-up location the service request. [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.
As per Claim 3, Wang teaches all of the elements of claim 1 and wherein the analyzing driving patterns of the pool of candidate delivery drivers includes identifying routes, and times of the routes, of the pool of candidate delivery drivers.  Wang [0131], A twelfth set may convey the level of familiarity of a service provider with the route of the service request,…wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes 
As per claim 11, see relevant rejection of claim 1.  In addition Wang teaches a memory for storing data; and one or more processing units connected to the memory for sending data to and receiving data from the memory, said one or more processing units being configured for, Wang, (Figure 1), Displays a Memory (106) connected to the CPU (104). 
As per claim 12, Wang teaches The computer system according to claim 11, wherein: each of the candidate delivery drivers of the pool of candidate delivery drivers has an associated mobile communications device;  Wang [0041], It will also be appreciated that various modules of the systems and methods described herein may be implemented in part by using an interfacing mobile application (app) on an internet-enabled mobile device's operating system.  Wang teaches the analyzing driving patterns of the pool of candidate delivery drivers includes using specified changes in locations of the mobile communication devices associated with the pool of candidate delivery drivers to identify the driving patterns of the pool of candidate delivery drivers.   Wang [0041], It will also be appreciated that various modules of the systems and methods described herein may be implemented in part by using an interfacing mobile application (app) on an internet-enabled mobile device's operating system.  [0130]  A tenth set may connect historical data and geolocation data to reflect information regarding zone information based on the total number of service 
As per claim 16, see relevant rejection of claim 1.  In addition, Wang teaches a computer readable storage medium having program instructions embodied therein, the program instructions executable by a computer to cause the computer to perform the method of:  Wang [0063], Alternatively, computing system 100 may use a set of databases or data storage mediums to provide and maintain a prescheduled service application in order to dispatch a compatible driver based on a customer's preferences and needs.  [0074] It will be appreciated that computer program instructions used by the computing system 100 may include computer executable code. 69.	As per claim 17, Wang teaches each of the candidate delivery drivers of the pool of candidate delivery drivers has an associated mobile communications device; Wang [0041], It will also be appreciated that various modules of the systems and methods described herein may be implemented in part by using an interfacing mobile application (app) on an internet-enabled mobile device's operating system.  Wang teaches the analyzing driving patterns of the pool of candidate delivery drivers includes using specified changes in locations of the mobile communication devices associated with the pool of candidate delivery drivers to identify the driving patterns of the pool of candidate delivery drivers. Wang [0130], .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating    
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1); in view Ellison (US 20160071056 A1).
As per claim 4 Wang teaches all of the elements of Independent claim 1 and selecting a first driver of the pool of candidate delivery drives to deliver a first package to one of the online shoppers; Wang [0024], selecting a driver from a subset of drivers to receive the service request based at least in part on information displayed through one or more indicators, and dispatching the service request to the  [0042] “Services” herein can refer to three types of services: transport service for riders, delivery service of goods, and both transport and delivery service. Wang does not teach the remaining limitations.  However, Ellison teaches the first driver receiving the first package; [0087] in an instance in which two or more delivery vehicles are needed to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window, calculate, for each of the two or more necessary vehicles, an associated delivery route, an associated pick-up time, and an associated pick-up location. In some embodiments, the pick-up location for a first vehicle may be one of the one or more pick-up locations, the pick-up location for each subsequent driver being a drop-off location for a preceding vehicle, the drop-off location for a last vehicle being one of the one or more delivery locations.  Ellison teaches the first driver transferring the first package to another driver of the pool of candidate delivery drivers;  [0087] In some embodiments, the pick-up location for a first vehicle may be one of the one or more pick-up locations, the pick-up location for each subsequent driver being a drop-off location for a preceding vehicle, the drop-off location for a last vehicle being one of the one or more delivery locations.  Ellison teaches said another driver delivering the first package to the one of the online shoppers.  [0087] may include means, such as processor 205
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the first driver receiving the first package; the first driver transferring the first package to another driver of the pool of candidate delivery drivers; and said another driver delivering the first package to the one of the online shoppers, as taught by Ellison. One of ordinary skill in the art would have been motivated to do so for reasons cited by Ellison, [002] need to reduce delivery time,....problems associated with next-day and same-day delivery.  This would be done in an effort to decrease waste, maximize profits, and optimize revenue.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1); in view Ellison et al. (US 20160071056 A1), in further view of Fulton et al. (US 2014/0278635 A1). 
As per claim 5, Wang does not teach the limitations of claim 5, however, Ellison teaches the first driver following a specified route to deliver the first package to the one of the online shoppers; [0086] may include means, such as processor 205 or the like, for, in an instance in which a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window.  [0070] In some embodiments, for example, as part of the online shopping experience.  Fulton teaches receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; [0088] In one or more embodiments of a selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, [0089] For example, one or more embodiments of a software application 28 is configured to be downloadable on a mobile device or personal computer of a stand-by delivery driver.  [0090], the software application 28 is configured to perform one or more of the following on an administrator computer 12: receive a deliver request, determine a ranked list of potential drivers, select a potential stand-by driver, transmit a delivery request to the potential stand-by driver, receive a delivery response from the potential stand-by driver, assign the potential stand-by driver as a deliver driver, [0042] Selection of the stand-by driver from the stand-by driver pool 70 may be based upon a ranked list determined by the administrator computer 12. Ranking of stand-by drivers in the stand-by driver pool may be based upon an algorithm that considers one or more of the following factors:… proximity of the stand-by driver to the  a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver.  [0024] In some embodiments, the computer program product may further comprise an executable portion configured to coordinate optimization of the associated delivery route of each of the two or more delivery vehicles to determine the associated pick-up time and pick-up location of each of the two or more delivery vehicles, the optimization of the determination being based on (1) existing item delivery constraints of the carrier system and each of the two or more delivery vehicles, and (2) route border limits of each delivery route. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the first driver following a specified route to deliver the first package to the one of the online shoppers; and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver as taught by Ellison. One of ordinary skill in the art would have been motivated to do so in order to reduce delivery time and solve problems related to next day and same day delivery. In addition, it would have been obvious to of one of ordinary skill in the art to have further modified Wang to include receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; and selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, as taught by Fulton.  One of ordinary skill in the art would have been motivated to do so in order to .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), in view Ellison et al. (US 20160071056 A1), in further view of Fulton et al. (US 2014/0278635 A1), in further view of Bednarek et al. (US20150227890 A1).
As per claim 6, Wang does not teach the limitations of claim 6, however Bednarek teaches the another driver notifying the first driver of a location at which to transfer the first package; [0269] Naturally, a similar segmented delivery process can be used in any delivery system including the trusted driver delivery system described herein. To this end, and in accordance with an aspect of the invention, the system may include an ad hoc meeting point engine to coordinate pickup and exchange of orders directly between couriers at ad hoc meeting points. [0350]  in the context of a segmented order distributed distribution system, the communication system could send and receive messages and data to coordinate meetings between couriers delivering to a transit stop and couriers using transit. See also Figure 15. “User-to-User Communication Engine 396”.  Bednarek teaches the first driver driving to said location to transfer the first package. FIG. 23, (2320-Courier delivers order to meeting point and receives delivery confirmation token at meeting point).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the another driver notifying the first driver of a location at which to transfer the first package; and the first driver driving to said location to transfer the first package as taught .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), in view of Bednarek et al. (US20150227890 A1) in further view of Stumpert et al. (US 2007 0257774 A1).
As per claim 7, Wang teaches The method according to claim 1, wherein the sending a message to contact one or more of the pool of candidate drivers to deliver one or more packages to one or more of the online shoppers includes: selecting a first driver of the pool of candidate delivery drivers to deliver a first package to one of the online shoppers;   [0024] the service request including at least one leg of a route; storing information relating to the service request in one or more databases; selecting a driver from a subset of drivers to receive the service request based at least in part on information displayed through one or more indicators, and dispatching the service request to the selected driver.  Wang does not teach the remaining limitations.  However, Bednarek teaches delivering the first package to the first driver, including; identifying a location of a vehicle of the first driver, delivering the first package to said location,  [0321] Instead, the DISTRIBUTED DELIVERY ENGINE can act to retrieve, process and store data and control the communication system so as to send and receive signals to and from system users to provide the data and instructions to provide order and courier data to supplement users 
Stumpert teaches from a location remote from the vehicle, the first driver providing access to a limited area of the vehicle, and placing the package in the limited area of the vehicle, [0016] For remotely unlocking the lock system, the first entity sends a message via a mobile telecommunication system like a GSM, GPRS or UMTS network to the lock system. Based on the message, the lock system is unlocked such that the storage can be opened and the good can be transferred from the second entity to the opened storage. After transferring of the good into the storage, the storage can be closed and the lock system can be locked again.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include delivering the first package to the first driver, including; identifying a location of a vehicle of the first driver, delivering the first package to said location,  as taught by Bednarek and from a location remote from the vehicle, the first driver providing access to a limited area of the vehicle, and placing the package in the limited area of the vehicle, as taught by Stumpert.  One of ordinary skill in the art would have been motivated to have implemented controlled access areas in order to allow for more flexibility with respect to the pick-up and transfer processes. This would reduce waiting times for delivery personnel and thereby the waste inherent in the process, in order to increase profits and revenue.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), ), in view of Bednarek et al. (US20150227890 A1) in further view of Stumpert et al. (US 2007 0257774 A1).
As per claim 8, Wang does not teach limitations related to this claim, however Stumpert teaches the delivering the first package to said location includes a specified delivery company delivering the first package to said location,  [0014] For the delivery, a second entity transports the good to a storage of the first entity. The second entity, e.g. a delivery service, is to be understood as an entity that delivers the good for the first entity.  Stumpert teaches sending a picture of the first driver to confirm that the delivery company has arrived at the location of the vehicle;  [0077] The delivery service can authenticate to the customer by providing information to the customer based on that the customer can verify the identity of the delivery service and/or the close proximity of the delivery service to the car. Authentication of the delivery service towards the customer can be thus for example achieved by sending a secret known by the customer and the delivery service and/or by sending a photo or video sequence taken by a mobile camera of the communication device of the delivery service showing an identification of the delivery service like an ID card and the customer's car.  Stumpert teaches the first driver providing access to a limited area of the vehicle includes the first driver providing said access in response to receiving said picture. [0098] After authenticating the delivery service D110 towards the customer, the customer remotely unlocks the lock system S110 by sending from its communication device C100 a message 320 for unlocking to the lock system S110.  [0027] According to another preferred embodiment, the method further comprises the step of verifying an authorization of at least one of the first entity and the second entity for the unlocking. Verification of an authorization further enhances the security as it can prevent unauthorized access to the lock system and storage. Authorization information indicating an authorization of the first and/or second entity to operate the lock system can be provided to the lock system, 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the delivering the first package to said location includes a specified delivery company delivering the first package to said location, and sending a picture of the first driver to confirm that the delivery company has arrived at the location of the vehicle; and the first driver providing access to a limited area of the vehicle includes the first driver providing said access in response to receiving said picture, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), in view of Bednarek et al. (US20150227890 A1), in further view of Stumpert et al. (US 2007 0257774 A1). 
As per claim 9, Wang does not teach limitations related to this claim, however, Stumpert teaches wherein the delivering the first package to the first driver further includes the first driver, from a location remote from the vehicle, terminating the access to said limited area of the vehicle after the package has been placed in said limited area, [0091] After unlocking the lock, the storage can be accessed, e.g. the delivery service can open the trunk and transfer the good into the trunk. Then, the storage is preferably closed and locked again……In a further solution, closing and/or locking may be achieved remotely. (0016)  Opening and closing the storage and locking the lock system can be executed manually by the second entity, automatically by the lock system based on pre-stored instruction data instructing the lock system about the automatically executable processes for opening, closing, and/or locking or remotely by the first entity by communicating instruction information from the first entity to the lock system. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include wherein the delivering the first package to the first driver further includes the first driver, from a location remote from the vehicle, terminating the access to said limited area of the vehicle after the package has been placed in said limited area, as taught by Stumpert.  One of ordinary skill in the art would have been motivated to have implemented a security feature for the controlled access area in order to reduce the loss .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), in view of Gorlin (US 20160019496 A1), in further view of Jin et al. (US 20200019894 A1).
As per claim 10, Wang does not teach the limitation of  the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; however Gorlin and Jin teach the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; Gorlin, [0113] A user (e.g., sender, receiver, manager) can log into the system using their mobile device or any web browser, request that a package be picked up at a certain location and dropped off at a certain location, and the system will locate a group of suitable drivers….Note that the pool of drivers in this system are not employees of the system or required to be part of any organization (other than a registered user of the system itself) but just regular people going about the common driving patterns and places of their daily lives, and they can make deliveries using the system on a part time basis whenever they want. [0116] The method can begin with operation 100, which registers drivers (and others). Drivers are people who register with the system (using a mobile application or a web browser). [Examiner’s the analyzing driving patterns of the pool of candidate delivery drives includes monitoring specified driving practices of the candidate delivery drivers;  [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.  Wang teaches the sending a message to contact one or more of the pool of candidate delivery drivers to deliver one or more packages includes contacting only one or more of the pool of candidate delivery drives whose monitored driving practices meet set standards. [0209] In certain embodiments, the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. [0184] For example, the preferred driver with the most preference 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; as taught by Gorlin and Jin. One of ordinary skill in the art would have been motivated to have implemented a system to request access to be in the pool of drivers in order make the driver pool more accessible to prospective drivers (Gorlin). In addition, one of ordinary skill in the art would have been motivated to anonymously analyze the driver data in order to avoid compromising user privacy or security, and thereby reducing the probability of losing drivers (Jin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1), in view of Ellison et al. (US 20160071056 A1) in further view of Fulton et al. (US 2014/0278635 A1).
As per claim 13, Wang teaches selecting a first driver of the pool of candidate delivery drives to deliver a first package to one of the online shoppers,   [0042] “Services” herein can refer to three types of services: transport service for riders, delivery service of goods, and both transport and delivery service. Wang does not teach the remaining limitations.  Wang does not teach the first driver following a specified route to deliver the first package to the one of the online shoppers; However Ellison teaches the first driver following a specified route to deliver the first package to the one of the online shoppers;  [0086] may include means, such as processor 205 or the like, for, in an instance in which a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window.  [0070] In some embodiments, for example, as part of the online shopping experience.  Fulton teaches receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; [0088] In one or more embodiments of a system or method of participating in a pool of stand-by delivery drivers, the delivery driver 8 transmits a delivery cancellation at any point during the method or system. The delivery cancellation may be due to customer refusal, mechanical problems, dangerous situation, the customer 4 cannot pay, the customer order is wrong, and the like. The delivery cancellation may be sent to at least one of the administrator computer 12, the business 5, and/or the customer 4, and selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers,  [0089] For example, one or more embodiments of a software application 28 is configured to be downloadable on a mobile device or personal computer of a stand-by delivery driver.  [0090], the software application 28 is configured to perform one or more of the following on an administrator computer 12: receive a deliver request, determine a ranked list of potential drivers, select a potential stand-by driver, transmit a delivery request to the potential stand-by driver, receive a delivery response from the potential stand-by driver, assign the potential stand-by driver as a deliver driver, [0042] Selection of the stand-by driver from the stand-by driver pool 70 may be based upon a ranked list determined by the administrator computer 12. Ranking of stand-by drivers in the stand-by driver pool may be based upon an algorithm that considers one or more of the following factors:… proximity of the stand-by driver to the business where items will be picked up; proximity of the stand-by driver to customer where items will be delivered; Ellison teaches and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver.  [0024] In some embodiments, the computer program product may further comprise an executable portion configured to coordinate optimization of the associated delivery route of each of 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the first driver following a specified route to deliver the first package to the one of the online shoppers and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver as taught by Ellison.  One of ordinary skill in the art would have been motivated to do so in order to reduce delivery time and solve problems related to next day and same day delivery.  In addition, it would have been obvious to of one of ordinary skill in the art to have further modified Wang to include receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; and selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, as taught by Fulton.  One of ordinary skill in the art would have been motivated to do so in order to reduce operating expenses related to delivery costs as well as reducing down time between deliveries.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1) in view of Stumpert et al. (US 2007 0257774 A1).
As per claim 14, Wang teaches selecting a first driver of the pool of candidate delivery drivers to deliver a first package to one of the online shoppers; and, [0024] selecting a driver from a subset of drivers to receive the service request based at least in part on information displayed through one or more indicators, and dispatching the service request to the selected driver; receiving acceptance of the service request from the selected driver.  Wang does not teach wherein, from a location remote from the vehicle, the first driver provides access to a limited area of the vehicle to put the package in said limited area. However, Stumpert teaches wherein, from a location remote from the vehicle, the first driver provides access to a limited area of the vehicle to put the package in said limited area.   [0016] For remotely unlocking the lock system, the first entity sends a message via a mobile telecommunication system like a GSM, GPRS or UMTS network to the lock system. Based on the message, the lock system is unlocked such that the storage can be opened and the good can be transferred from the second entity to the opened storage. After transferring of the good into the storage, the storage can be closed and the lock system can be locked again.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include wherein, from a location remote from the vehicle, the first driver provides access to a limited area of the vehicle to put the package in said limited area as taught by Stumpert.  One of ordinary skill in the art would have been motivated to do so in order to give more control over the delivery process to the driver, in order to increase the probability of delivery success, and allow for more flexibility with respect to the pick-up .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1) in view of Gorlin (US 20160019496 A1) in further view of Jin et al. (US 20200019894 A1).
As per claim 15, Wang does not teach the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; However, Gorlin and Jin teach the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person,  Gorlin, [0113] A user (e.g., sender, receiver, manager) can log into the system using their mobile device or any web browser, request that a package be picked up at a certain location and dropped off at a certain location, and the system will locate a group of suitable drivers….Note that the pool of drivers in this system are not employees of the system or required to be part of any organization (other than a registered user of the system itself) but just regular people going about the common driving patterns and places of their daily lives, and they can make deliveries using the system on a part time basis whenever they want. [0116] The method can begin with operation 100, which registers drivers (and others). Drivers are people who register with the analyzing driving patterns of the pool of candidate delivery drives includes monitoring specified driving practices of the candidate delivery drivers; [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.  Wang teaches the sending a message to contact one or more of the pool of candidate delivery drivers to deliver one or more packages includes contacting only one or more of the pool of candidate delivery drives whose monitored driving practices meet set standards. [0209] In certain embodiments, the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. [0184] For 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; as taught by Gorlin and Jin. One of ordinary skill in the art would have been motivated to have implemented a system to request access to be in the pool of drivers in order make the driver pool more accessible to prospective drivers (Gorlin). In addition, one of ordinary skill in the art would have been motivated to anonymously analyze the driver data in order to avoid compromising user privacy or security, and thereby reducing the probability of losing drivers (Jin).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1) in view of Ellison et al. (US 20160071056 A1) in further view of Fulton et al. (US 2014/0278635 A1).
As per claim 18, Wang teaches selecting a first driver of the pool of candidate delivery drives to deliver a first package to one of the online shoppers, [0024] selecting a driver from a subset of drivers to receive the service request based at least in part on information displayed through one or more indicators, and dispatching the service request to the selected driver; receiving acceptance of the service request from the selected driver; [0042] “Services” herein can refer to three types of services: transport service for riders, delivery service of goods, and both transport and delivery service. Wang does not teach any other limitations. Ellison teaches the first driver following a specified route to deliver the first package to the one of the online shoppers. [0086] may include means, such as processor 205 or the like, for, in an instance in which a single delivery driver and single delivery route is needed, optimizing, altering, or re-configuring a planned route such that the single delivery driver operating on the single delivery route is able to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window.  [0070] In some embodiments, for example, as part of the online shopping experience.  Fulton teaches receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; [0088] In one or more embodiments of a system or method of participating in a pool of stand-by delivery drivers, the delivery driver 8 transmits a delivery cancellation at any point during the method or system. The delivery cancellation may be due to customer refusal, mechanical problems, dangerous situation, the customer 4 cannot pay, the customer order is wrong, and the like. The delivery cancellation may be sent to at least one of the administrator computer 12, the selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, [0089] For example, one or more embodiments of a software application 28 is configured to be downloadable on a mobile device or personal computer of a stand-by delivery driver.  [0090], the software application 28 is configured to perform one or more of the following on an administrator computer 12: receive a deliver request, determine a ranked list of potential drivers, select a potential stand-by driver, transmit a delivery request to the potential stand-by driver, receive a delivery response from the potential stand-by driver, assign the potential stand-by driver as a deliver driver, [0042] Selection of the stand-by driver from the stand-by driver pool 70 may be based upon a ranked list determined by the administrator computer 12. Ranking of stand-by drivers in the stand-by driver pool may be based upon an algorithm that considers one or more of the following factors:… proximity of the stand-by driver to the business where items will be picked up; proximity of the stand-by driver to customer where items will be delivered;  Ellison teaches and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver.  [0024] In some embodiments, the computer program product may further comprise an executable portion configured to 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the first driver following a specified route to deliver the first package to the one of the online shoppers; and a specified matching of the analyzed driving patterns of the pool of candidate delivery drives with the specified route of the first delivery driver, as taught by Ellison.  One of ordinary skill in the art would have been motivated to do so in order to reduce delivery time and solve problems related to next day and same day delivery. In addition, it would have been obvious to of one of ordinary skill in the art to have further modified Wang to include receiving a request from the first driver for an alternate driver to deliver the first package to the one of the online shoppers; and selecting the another driver from the pool of candidate delivery drives based on locations of the candidate drivers in the pool of candidate drivers, as taught by Fulton.  One of ordinary skill in the art would have been motivated to do so in order to reduce operating expenses related to delivery costs as well as reducing down time between deliveries.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1) in view of Stumpert et al. (US 2007 0257774 A1).
As per claim 19, Wang teaches selecting a first driver of the pool of candidate delivery drivers to deliver a first package to one of the online shoppers; Wang [0024], selecting a driver from a subset of drivers to receive the service request based at least in part on information displayed through one or more indicators, and dispatching the service request to the selected driver; receiving acceptance of the service request from the selected driver; [0042] “Services” herein can refer to three types of services: transport service for riders, delivery service of goods, and both transport and delivery service. Wang does not teach the remaining limitations.  Wang does not teach any other limitations of this claim. Stumpert teaches wherein, from a location remote from the vehicle, the first driver provides access to a limited area of the vehicle to put the package in said limited area.  [0016] For remotely unlocking the lock system, the first entity sends a message via a mobile telecommunication system like a GSM, GPRS or UMTS network to the lock system. Based on the message, the lock system is unlocked such that the storage can be opened and the good can be transferred from the second entity to the opened storage. After transferring of the good into the storage, the storage can be closed and the lock system can be locked again.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include wherein, from a location remote from the vehicle, the first driver provides access to a limited area of the vehicle to put the package in said limited area as taught by Stumpert. One of ordinary skill in the art would have been motivated to do so in order to give more control over the delivery process to the delivery personnel in order to .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2018/0012151 A1) in view of Gorlin (US 20160019496 A1) in further view of Jin et al. (US 20200019894 A1).
As per claim 20, Wang does not teach the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person;  However, Gorlin and Jin teach the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person,  Gorlin, [0113] A user (e.g., sender, receiver, manager) can log into the system using their mobile device or any web browser, request that a package be picked up at a certain location and dropped off at a certain location, and the system will locate a group of suitable drivers….Note that the pool of drivers in this system are not employees of the system or required to be part of any organization (other than a registered user of the system itself) but just regular people going about the common driving patterns and places of their daily lives, and they can make deliveries using the system on a part time basis whenever they want. [0116] The method can begin with 100, which registers drivers (and others). Drivers are people who register with the system (using a mobile application or a web browser).  [Examiner’s note: as Wang teaches tracking its driver pool, a request to join the pool as per Gorlin would therefore include an agreement to be tracked]. Jin further teaches the anonymous portion of the element via (0206) If user is new to the system, system stores the user's information into a user profile as a virtual anonymous account and his/her unique historical trip/route is stored to a historical trip profile for further analysis and use.  Wang does teach the analyzing driving patterns of the pool of candidate delivery drives includes monitoring specified driving practices of the candidate delivery drivers; [0131] A twelfth set may convey the level of familiarity of a service provider with the route of the service request, represented at least through percentage or any other depiction such as tiers, wherein the familiarity is calculated by the route between the pick-up location and the drop-off location indicated in the customer's service request is matched with one or more service providers’ past routes derived from the one or more service providers' historical service data stored in the database.  Wang teaches the sending a message to contact one or more of the pool of candidate delivery drivers to deliver one or more packages includes contacting only one or more of the pool of candidate delivery drives whose monitored driving practices meet set standards. [0209] In certain embodiments, the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Wang to include the identifying a pool of candidate delivery drivers includes receiving requests from persons to be in the pool of candidate delivery drivers, and the request from each of said persons including an agreement by said each person to an anonymous analysis of travel patterns of said each person; as taught by Gorlin and Jin.  One of ordinary skill in the art would have been motivated to have implemented a system to request access to be in the pool of drivers in order make the driver pool more accessible to prospective drivers (Gorlin). In addition, one of ordinary skill in the art would have been motivated to anonymously analyze the driver data in order to avoid compromising user privacy or security, and thereby reducing the probability of losing drivers (Jin).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN G WEBSTER/
Examiner, Art Unit 3628                        

/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628